DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim the limitation “of such cylinder channels” is unclear.  It is not clear if there is an antecedent basis issue with regards to the “at least two cylinder channels” of claim 14.  Should claim 15 recite “…the longest cylinder channel of the at least two cylinder channels…”? It is not clear what is encompassed by “of such”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11 and 17-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Imaizumi (US-5072812).
	Regarding claim 10, Imaizumi discloses a cylinder (15); and a piston (17) which is displaceable in a longitudinal direction of the cylinder (fig 1) and which is guided by a piston rod (16), wherein the piston (17) has at least one first piston channel (21 or 22) and at least one second piston channel (42), which each connect a compensation space side (19) of the piston (17) facing a compensation space (19) with a displacement space side (20) of the piston (17) facing a displacement space (20), wherein, on the displacement space side (20), at least one throttle channel (38 or 44) connects at least one first piston channel (21) with a piston lateral surface (fig 1), and wherein the piston (17) on its displacement space side (20) has a piston journal (fig 1, at or near unnumbered threaded member) arranged concentrically with respect to its center axis (16) oriented in the longitudinal direction (fig 1), wherein the piston journal carries a resiliently deformable piston disk (at least assembly 26) which is displaceable in the longitudinal direction and covers the throttle channel (38/44) at least in some sections (fig 1, col. 6, lines 1-19), and wherein the displacement space side (20) surrounding the piston journal has at least one relief portion (41 or 43) deviating from a piston end face plane (fig 3) lying normal to the center axis (at least axis of 16), and wherein the relief portion (41 or 43) is delimited on a number of sides by a plurality of boundary lines running concentrically with respect to the center axis (at least in the form of radial grooves), wherein each of these boundary lines can be differentiated continuously (at least by the curvature of the cross section of the radial groove), and wherein the relief portion (41 or 43) is delimited 
Regarding claim 11, Imaizumi discloses wherein the relief portion (41 or 43) is either an end face elevation or a passage depression (at least in the form of a radial groove) radially penetrating an exterior area of the displacement space side col. 5, line 25-26) surrounding the at least one first piston channels (21 or 22) and the at least one second piston channel (42).
Regarding claim 17, Imaizumi discloses wherein the displacement space side (20) faces a cylinder base (15, fig 1 piston rod extending upwards).
Regarding claim 18, Imaizumi discloses wherein the piston rod (16) has a support collar (fig 1, unnumbered element below 17 and above the threaded portion of the journal or the unnumbered element above valve stack 33) resting flat on the piston (fig 1).
Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/              Examiner, Art Unit 3657             

/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657